           Case 19-50012           Doc 79-1        Filed 03/20/19     EOD 03/20/19 11:29:32         Pg 1 of 1

                                                    Notice Recipients
District/Off: 0756−1                     User: admin                      Date Created: 3/20/2019
Case: 19−50012                           Form ID: SF00200                 Total: 27


Recipients of Notice of Electronic Filing:
ust         U.S. Trustee         ustpregion10.in.ecf@usdoj.gov
aty         Bruce L. Kamplain            bkamplain@ncs−law.com
aty         Catherine L. Steege           csteege@jenner.com
aty         Christopher Kozak            ckozak@psrb.com
aty         Cynthia Lasher          clasher@ncs−law.com
aty         George Calhoun, IV             george@ifrahlaw.com
aty         Ginny L. Peterson           gpeterson@k−glaw.com
aty         Gregory Michael Gotwald              ggotwald@psrb.com
aty         Hans Pijls         hans.pijls@dinsmore.com
aty         Harley K Means            hkm@kgrlaw.com
aty         Igor Shleypak         ishleypak@fgppr.com
aty         James P Moloy           jmoloy@boselaw.com
aty         Jeffrey B. Fecht         jfecht@rbelaw.com
aty         Karen M Dixon            kdixon@skarzynski.com
aty         Kevin P Kamraczewski              kevin@kevinklaw.com
aty         Melissa M. Root           mroot@jenner.com
aty         Michael M. Marick             mmarick@skarzynski.com
aty         Phillip Alan Martin           pmartin@fmdlegal.com
aty         Robert Millner         robert.millner@dentons.com
aty         Ronald David Kent            ronald.kent@dentons.com
aty         Scott Patrick Fisher          sfisher@drewrysimmons.com
aty         Stephen Jay Peters          speters@kgrlaw.com
aty         Steven Baldwin           sbaldwin@psrb.com
aty         Susan Walker          susan.walker@dentons.com
aty         Susan N Gummow               sgummow@fgppr.com
aty         Tonya J. Bond          tbond@psrb.com
aty         Wendy D Brewer             wbrewer@fmdlegal.com
                                                                                                      TOTAL: 27
